FILE COPY




                                     No. 07-15-00044-CV


In the Interest of B.J.H., a Child           §     From the County Court at Law No. 2
                                                     of Randall County
                                             §
                                                   June 30, 2015
                                             §
                                                   Opinion by Justice Campbell
                                             §

                                     J U D G M E N T

       Pursuant to the opinion of the Court dated June 30, 2015, it is ordered, adjudged

and decreed that the judgment of the trial court be affirmed.

       Inasmuch as this is an appeal in forma pauperis, no costs beyond those that

have been paid are adjudged.

       It is further ordered that this decision be certified below for observance.

                                           oOo